EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Madsen on 19 Apr 2022.

The application has been amended as follows: 
Amendment to the Claims
Withdrawn Claims 24-29 and 37-43 are canceled.



DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to Applicant's Amendment and Remarks, filed 11 Apr 2022, in which claim 30 is amended to change the scope and breadth of the claim.

This application is the national stage entry of PCT/EP2015/060456, filed 12 May 2015.

Claims 24-31 and 34-43 are pending in the current application.  Claims 24-29 and 37-43, drawn to non-elected inventions, are canceled by examiner's amendment herein.  Claims 30-31 and 34-36 are allowed herein.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Rejections Withdrawn
Applicant’s Amendment, filed 11 Apr 2022, with respect that claims 30-31 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson et al. (US 2014/0121179, published 1 May 2014, provided by Applicant in IDS mailed 8 Nov 2017) in view of Magnani (US 2009/0176717, 9 Jul 2009, of record), Paranjpe et al. (Int. J. Mol. Sci., 2014, 15, p5852-5873, of record), and Sham et al. (International Journal of Pharmaceutics, 2004, 269, p457-467, of record) has been fully considered and is persuasive, as amended claim 30 specifies the method where the compound is neat or a blend with a lactose containing 1 to 20% w/w of compound of formula I and formulated as a dry powder with a particle size having a MMAD between 0.1 and 20 μm. The state of the art is suggested by Kou et al. (Advanced Drug Delivery Reviews, 2012, 64, p220-232, cited in PTO-892) teaching a dry powder inhaler (DPI) is a dosage form that consists of a powder formulation in a device which is designed to deliver an active ingredient to the respiratory tract. It has been extensively investigated over the past years and several aspects relating to device and particulate delivery mechanisms have been the focal points for debate. DPI formulations may or may not contain carrier particles but whenever a carrier is included in a commercial formulation, it is almost invariably lactose monohydrate. Many physicochemical properties of the lactose carrier particles have been reported to affect the efficiency of a DPI. (page 220, abstract) Kou et al. teaches the carrier particle size, fine to coarse carrier ratio, shape, rugosity, polymorphism and electrical charge, as well as manufacturing induced physicochemical changes of the carrier particles have been reported by various workers to exert significant influence on DPI performance by affecting the adhesion forces. In addition, it was observed that similar adhesion forces did not guarantee similar aerodynamic behavior of the drug in the cascade impactor. In order to test the in vitro drug deposition, an inhaler device containing the drug is connected to an impactor which has several stages corresponding to different size ranges. The drug content on each stage is determined and the cumulative drug content is an indicator of drug deposition. However, the mechanism of particle dispersion inside the inhaler device is still not fully understood despite several studies directed at elucidating the dispersion mechanism. (page 220, paragraph spanning left and right columns) Kou et al. teaches it has also been confirmed that the particle size and roughness of the carrier together with the presence of fines can significantly influence the performance of a DPI. In addition, processing can also affect lactose properties and its interaction with the active ingredient and this in turn may need to be considered when handling and processing DPI powder formulations. The methodology used to assess these factors is not always congruent and, therefore, sometimes leads to conflicting results. Hence, further investigations on these factors are needed in order to obtain a better understanding of the contribution of the various physicochemical parameters to the deaggregation process of adherent drug particles. (page 229, paragraph spanning left and right columns). MPEP 2145 at X.B. provides ""The admonition that ‘obvious to try’ is not the standard under § 103 has been directed mainly at two kinds of error. In some cases, what would have been ‘obvious to try’ would have been to vary all parameters or try each of numerous possible choices until one possibly arrived at a successful result, where the prior art gave either no indication of which parameters were critical or no direction as to which of many possible choices is likely to be successful.... In others, what was ‘obvious to try’ was to explore a new technology or general approach that seemed to be a promising field of experimentation, where the prior art gave only general guidance as to the particular form of the claimed invention or how to achieve it." In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988)"  In this case the prior art does not give indication which no indication of which parameters were critical or no direction as to which of many possible choices is likely to be successful regarding the particular compound of formula I. 
This rejection has been withdrawn. 

Applicant’s Amendment, filed 11 Apr 2022, with respect that claims 30-31 and 34-36 are directed to an invention not patentably distinct from claims 4-5 of commonly assigned U.S. Patent No. 9243021 (reference patent) in view of Henderson et al. (US 2014/0121179, published 1 May 2014, provided by Applicant in IDS mailed 8 Nov 2017), Magnani (US 2009/0176717, 9 Jul 2009, of record), Paranjpe et al. (Int. J. Mol. Sci., 2014, 15, p5852-5873, of record), and Sham et al. (International Journal of Pharmaceutics, 2004, 269, p457-467, of record) has been fully considered and is persuasive, as amended claim 30 specifies the method where the compound is neat or a blend with a lactose containing 1 to 20% w/w of compound of formula I and formulated as a dry powder with a particle size having a MMAD between 0.1 and 20 μm. For similar reasons as detailed above, the prior art does not provide guidance to arrive at the claimed invention with a reasonable expectation of success.
This rejection has been withdrawn. 

Applicant’s Amendment, filed 11 Apr 2022, with respect that claims 30-31 and 34-36 are directed to an invention not patentably distinct from claims 15-16 of commonly assigned U.S. Patent No. 9580456 (reference patent) in view of Henderson et al. (US 2014/0121179, published 1 May 2014, provided by Applicant in IDS mailed 8 Nov 2017), Magnani (US 2009/0176717, 9 Jul 2009, of record), Paranjpe et al. (Int. J. Mol. Sci., 2014, 15, p5852-5873, of record), and Sham et al. (International Journal of Pharmaceutics, 2004, 269, p457-467, of record) has been fully considered and is persuasive, as amended claim 30 specifies the method where the compound is neat or a blend with a lactose containing 1 to 20% w/w of compound of formula I and formulated as a dry powder with a particle size having a MMAD between 0.1 and 20 μm. For similar reasons as detailed above, the prior art does not provide guidance to arrive at the claimed invention with a reasonable expectation of success.
This rejection has been withdrawn. 

Applicant’s Amendment, filed 11 Apr 2022, with respect that claims 30-31 and 34-36 are directed to an invention not patentably distinct from claims 4-5 of commonly assigned U.S. Patent No. 9688713 (reference patent) in view of Henderson et al. (US 2014/0121179, published 1 May 2014, provided by Applicant in IDS mailed 8 Nov 2017), Magnani (US 2009/0176717, 9 Jul 2009, of record), Paranjpe et al. (Int. J. Mol. Sci., 2014, 15, p5852-5873, of record), and Sham et al. (International Journal of Pharmaceutics, 2004, 269, p457-467, of record) has been fully considered and is persuasive, as amended claim 30 specifies the method where the compound is neat or a blend with a lactose containing 1 to 20% w/w of compound of formula I and formulated as a dry powder with a particle size having a MMAD between 0.1 and 20 μm. For similar reasons as detailed above, the prior art does not provide guidance to arrive at the claimed invention with a reasonable expectation of success.  
This rejection has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 30-31 and 34-36 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623